Citation Nr: 1324430	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which granted an increased evaluation of 50 percent for PTSD, effective from March 13, 2009, the date VA received his claim for an increased rating.  

In a July 2013 brief, the Veteran's representative indicated that occupational impairment was shown by the evidence in this case, such that the matter of whether the Veteran was employable due to his PTSD was raised.  Accordingly, as will be discussed further herein, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, as a claim part-and-parcel of the higher disability rating for PTSD, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU claim is an element of an initial rating or increased rating).

A July 2013 review of the Virtual VA electronic claims processing system does not reveal any additional evidence pertinent to the claims on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal seeking a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

A review of the evidence indicates that Veteran was last examined by VA in April 2009.  At that time, the report indicated that the Veteran was self-employed as a veterinarian, and had a staff of approximately 20 people working for him.  It was noted that, for the past year, the Veteran had worked for less than 20 hours a week due to progression of PTSD symptoms, and that his business was financially strained.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 50 was assigned.  

A more recent VA record of January 2010 reflects that the Veteran was having severe problems with irritability and anger, which was affecting his work and relationships.  It was also noted that the Veteran reported that his PTSD symptoms had gotten worse since his son was deployed to Iraq.  

In a July 2013 brief presented by the Veteran's representative, it was noted that a VA psychiatric examination had not been conducted for several years and that the Veteran maintained that his condition has worsened since he was last evaluated by VA.  In this regard, the Board observes that a comprehensive VA psychiatric examination has not been conducted for more than 4 years.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD.  

Additionally, in the July 2013 brief from Veteran's representative, it was requested that an extraschedular evaluation for PTSD be considered.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should also consider whether an extra-schedular evaluation is warranted for the Veteran's PTSD.

In addition, evidence on file indicates that the Veteran is still employed, but has significantly reduced his work hours due to PTSD and his business is struggling.  In his substantive appeal of January 2010, the Veteran also mentioned that he had given up extra income associated with being a flight instructor due to his stress level, depression, and medications.  In the July 2013 brief from Veteran's representative, it was requested that a TDIU claim be considered.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  Hence, at this point, the claim is viable as a component of the increased disability rating claim for PTSD.  As the Board has jurisdiction over this issue, further development is necessary for a fair adjudication of the TDIU aspect of the claim.  

On remand, the agency of original jurisdiction (AOJ) is requested to afford the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) as related to his TDIU claim and request that he complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In addition, the AOJ may decide to pursue further development of the claim, to include obtaining additional evidence or opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16, as applicable.

As the case is being remanded, and it appears that the Veteran receives his primary psychiatric treatment through VA (primarily Kansas City VAMC) records dated from February 2010, forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c);38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased disability rating claim for PTSD and his TDIU claim.  Appropriate steps shall be taken to obtain any identified records.  

3.  Copies of all available VA records, including psychiatric/mental health treatment records, assessments, hospitalization, and examination reports (primarily from the VAMC in Kansas City) dated from February 2010 forward, must be requested and associated with the claims file or virtual VA file, as appropriate.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding treatment records, the AOJ shall schedule the Veteran for a VA psychiatric examination to determine the current manifestations and severity associated with his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  

It is requested that the VA examiner indicate all the current nature and severity of all symptoms and manifestations attributable to the Veteran's service-connected PTSD.  In addition, pertinent lay information should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; or deficient in most areas.  In this regard, detailed information regarding his employment status (including the nature of his employment, number of hours spent working each week, any problems or conflicts associated with his job, and whether he is engaged in any other occupation - such as being a flight instructor), should be recorded.

The examiner is also asked to generally comment on the impact of PTSD on the Veteran's employment and activities of daily life and to assign a GAF score.  In addition, the examiner is requested to address whether the Veteran is able or unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  

A complete rationale for any opinions expressed and conclusions made should be provided.

5.  The AOJ will then readjudicate the Veteran's claim for a rating in excess of 50 percent for PTSD.  Readjudication of the claim should include consideration of all evidence added to the file since the February 2010 SSOC was issued, and should reflect consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

6.  After adjudicating the PTSD claim, the AOJ shall also consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, on the basis of the Veteran's service-connected PTSD.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional evidence or opinion, as is deemed necessary.  

The AOJ should then adjudicate the Veteran's TDIIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



